Citation Nr: 0711886	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches (previously claimed as due to the Gulf War and 
now claimed as due to service-connected disabilities) 
and, if so, whether the reopened claim should be 
granted.

2.	Entitlement to service connection for erectile 
dysfunction, as due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1987 to 
April 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that, in a September 2001 rating decision, 
the RO denied the veteran's claim for service connection for 
headaches due to the Gulf War.  He was notified and filed a 
timely appeal.  However, in an April 2003 decision, the Board 
dismissed the veteran's case based on his written withdrawal 
of his claims.  Thus, the RO's September 2001 determination 
is final, and may not be reopened without evidence deemed to 
be new and material.  The current appeal comes before the 
Board, in pertinent part, from the RO rating decision of 
August 2003 that declined to find that new and material 
evidence was received to reopen the previously denied claim 
for service connection for headaches.

The Board points out in this regard that, in the January 2004 
statement of the case, it appears that the RO implicitly 
considered the claim as reopened.  However, before the Board 
may reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993). Consequently, the first issue that 
must be addressed by the Board is whether the previously 
denied claim ought to be reopened.  38 U.S.C.A. § 5108 (West 
2002).

Moreover, the Board notes that, while in September 2001, the 
RO denied the veteran's claim for service connection for 
headaches due to the Gulf War, in his March 2003 claim, the 
veteran sought service connection for headaches due to his 
service-connected disabilities, specifically the high blood 
pressure readings associated with his service-connected 
hypertension.  However, a new etiological theory does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997); but see Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (a prior claim for service connection has 
been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required).  
As such, the matter of entitlement to service connection for 
headaches as due to service-connected disabilities will be 
considered in the REMAND section below where de novo 
consideration will be undertaken following reopening.

The issues of entitlement to service connection for erectile 
dysfunction and headaches, as due to service-connected 
disabilities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A September 2001 RO decision denied the veteran's claim 
for service connection for headaches (then claimed as 
due to the Gulf War) based on a finding that the claimed 
disorder was attributed to his service-connected 
hypertension, not to the Gulf War or service.  In an 
April 2003 decision, the Board dismissed the veteran's 
claim based on his March 2003 written withdrawal of his 
claim. 

2.	Evidence received since the September 2001 RO decision 
that denied service connection for headaches is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.




CONCLUSION OF LAW

Evidence received since the September 2001 RO decision that 
denied the veteran's claim for service connection for 
headaches (then claimed as due to the Gulf War) is new and 
material, and the claim for service connection for headaches 
(now claimed as due to service-connected disabilities) is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in September 2003, it applies 
here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's recent holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006) (VCAA notice requirements with respect 
to reopening claims), is moot.

II.	New and Material Evidence

The RO, in a decision dated in September 2001, denied the 
veteran's claim for service connection for headaches as due 
to the Gulf War.  The RO found at that time that the veteran 
had vascular headaches related to his service-connected 
hypertension, and that no headache disability due to service 
or the Gulf War was shown.  The appellant was duly notified 
of the RO's action and perfected a timely substantive appeal.  
However, in an April 2003 decision, the Board dismissed the 
veteran's appeal, based upon his March 2003 signed withdrawal 
of his claim.  The RO's September 2001 decision was, 
therefore, final, based upon the evidence then of record.  38 
U.S.C.A. § 7105.

The evidence of record at the time of the RO's September 2001 
decision included the veteran's service medical records that 
are not referable to a headache disorder.

VA medical records, dated from 1998 to 2001, are not 
referable to a headache disorder.

A November 2000 VA examination report notes that the veteran 
was diagnosed with hypertension approximately six years 
earlier and started taking prescribed medication for it 
approximately three ago.  He took Felodipine 10 milligrams 
(mg.) daily.  The veteran had some headaches and nausea that 
he attributed to the medication.  Diagnoses included 
uncontrolled hypertension.

An April 2001 VA examination report reflects the veteran's 
history of taking prescribed medication for hypertension.  He 
reported some visual blurring and occasional dizziness or 
headaches, particularly when his blood pressure was high, and 
occurred at any time including when he was under stress.  The 
diagnoses included hypertension under poor control, on only 
one medication.  The VA examiner said that the veteran had 
symptoms of dizziness, headaches, and chest pain, related to 
hypertension, particularly when he was under stress.

A September 2001 VA examination report reflects the veteran's 
complaints of alternating hemicranial headaches that occurred 
approximately twice a month, and that he described as 
throbbing and lasting all day.  He said the headaches started 
in the late 1980s.  The VA examiner opined that the veteran's 
headaches may well be vascular and, at the present time, the 
VA examiner thought they were exacerbated by the veteran's 
blood pressure.

At the time of the September 2001 rating decision, service 
connection was in effect for hypertension, postoperative 
residuals of a fractured right great toe, and degenerative 
disc disease of the lumbosacral spine.

The September 2001 RO decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 2001 RO decision that was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  Moreover, 
the Hodge decision stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, supra, at 1363.

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2003, the regulations in effect 
since August 29, 2001, are for application.  Nevertheless, to 
whatever extent the new legislation has changed the approach 
to developing evidence in claims, it has not modified the 
longstanding requirement that a previously denied claim may 
not be reopened and readjudicated unless, and until, there 
has been a finding that new and material evidence has been 
submitted.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2006).

As noted, an application to reopen the veteran's current 
claim was received by the RO in March 2003.  The additional 
evidence that has been added to the file includes VA medical 
records and examination reports, dated from 2003 to 2005, and 
the veteran's written statements in support of his claim.

The VA medical records reflect the veteran's treatment for a 
psychiatric disorder, variously diagnosed as depression and 
PTSD that was treated with psychotropic and other prescribed 
medications that included Risperidone and Zoloft.

A July 2004 VA medical record indicates that the veteran 
stopped taking Risperidone due to its side effects.

An August 2005 VA examination report notes the veteran's 
complaints of headaches that the examiner did not believe was 
related to the service-connected hypertension.

In a November 2006 rating decision, the RO granted the 
veteran's claim for service connection for PTSD.

The evidence added to the record since the September 2001 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that the veteran essentially 
did not have headaches due to the Gulf War, and the August 
2003 denial only considered the veteran's service-connected 
right great toe fracture, lumbar spine, and hypertension 
disabilities, the November 2006 determination that granted 
service connection for PTSD creates a new legal basis for the 
veteran's claim.  Evidence tending to show that the veteran 
may experience side effects from taking medication prescribed 
for a new service-connected disability substantiates his 
claim.  In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matters under consideration, and is so significant 
as to warrant reconsideration of the merits of the claims on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for headaches.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim of service connection for headaches, 
and will issue a final decision once that development is 
complete, if the case is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for headaches disorder (previously claimed 
as due to the Gulf War and now claimed as due to service-
connected disabilities) is reopened, and the appeal is, to 
that extent, granted.
REMAND

The veteran seeks service-connection for erectile dysfunction 
and headaches, due to his service-connected disabilities.  He 
is currently service-connected for PTSD, hypertension, 
degenerative disc disease of the lumbar spine, and residuals 
of a right great toe fracture.  In his April 2003 substantive 
appeal, the veteran attributed both the erectile dysfunction 
and headaches to his high blood pressure readings.  However, 
in subsequent written statements, including in April 2007, 
the veteran's service representative argues that the 
headaches and erectile dysfunction are due to the medication 
prescribed for the veteran's service-connected disabilities, 
including Fosinopril, taken for hypertension.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  
To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (2006).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Fed. Reg.52744-52747 
(Sept. 7, 2006).  

Here, the record reflects that an April 2001 VA examiner 
diagnosed the veteran with hypertension and headache symptoms 
related to the hypertension, particularly when the veteran 
was under stress and a September 2001 VA examiner diagnosed 
the veteran as having vascular headaches that were 
exacerbated by the veteran's blood pressure.  Then, in August 
2005, a VA examiner noted the veteran's report of taking 
medication for high blood pressure and headaches that made 
him "feel bad" so he did not take it.  In the recent VA 
examiner's opinion, it was unlikely that the veteran's 
headaches were related to his hypertension.  However, this VA 
examiner did not comment on the relationship, if any, between 
the veteran's prescribed medications and his headaches.  

The July 2004 VA medical record reflects that the veteran's 
prescribed medications included Felodipine and HCTZ 
12.5/Irbesartan for blood pressure, Risperidone, Sertraline, 
and Tramadol.  The examiner at that time said the veteran was 
doing reasonably well on Zoloft and did not need Risperidone-
type medication at that time.  It was noted that the veteran 
stopped taking Risperidone, secondary to side effects.

As well, the August 2005 VA examiner performed a 
genitourinary examination on the veteran.  That examination 
report reflects the veteran's history of taking medication 
for hypertension, that he stopped secondary to not feeling 
well with it.  He reported erectile dysfunction since being 
on prescribed medication for his blood pressure and that, 
since stopping the medicaton, he was able to achieve an 
erection, albeit, on an irregular basis.  The only other 
systemic diseases affecting sexual function noted included 
PTSD and depression, for which the veteran was not currently 
on any medication.  The VA examiner commented that the 
veteran took antihypertensive medication but was no longer, 
and had erectile dysfunction on it with some recent 
improvement since (apparently stopping the medication).  It 
was also noted that the veteran took medicaton for depression 
and PTSD.

The Board is of the opinion that the veteran should be 
afforded new VA examinations to reconcile the divergent VA 
opinions and determine the etiology of any erectile 
dysfunction and headaches found to be present, including 
whether either are due to a service-connected disability 
(including medications prescribed to treat the disabilities).

As well, it appears that VA medical records regarding the 
veteran's treatment need to be obtained, as the most recent 
records in the file are dated in July 2004.  Thus, an effort 
should be made to obtain additional VA medical records.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from July 
2004 to the present.

2.	The veteran should be scheduled for VA 
examinations by appropriate medical 
specialists to determine the etiology 
of any headache disorder or erectile 
dysfunction found to be present.

a.	If a headache disorder or erectile 
dysfunction is diagnosed, the 
medical specialist(s) should 
assess the nature, severity, and 
manifestations of any headache 
disorder or erectile dysfunction 
found to be present.

b.	The physician(s) should proffer an 
opinion(s), with supporting 
analysis, as to the likelihood 
that the veteran's diagnosed 
headache disorder and/or erectile 
dysfunction was caused by or 
aggravated by his service-
connected hypertension, PTSD, 
residuals of a toe fracture, or 
back disability, to particularly 
include the effect(s) of any and 
all medications prescribed to 
treat the service-connected PTSD, 
hypertension, and toe and back 
disabilities.  The degree of 
headache disorder or erectile 
dysfunction that would not be 
present but for the service-
connected hypertension, PTSD, 
residuals of a toe fracture, or 
back disability, including any 
side effects of medication 
prescribed for these disabilities 
should be identified.  In 
rendering an opinion, the 
examiner(s) is (are) particularly 
requested to reconcile the opinion 
expressed by the April 2001 VA 
examiner (to the effect that the 
veteran had hypertension and 
headache symptoms related to the 
hypertension, particularly when 
the veteran was under stress); the 
September 2001 VA examiner (to the 
effect that the veteran had 
vascular headaches exacerbated by 
his blood pressure); and the 
August 2005 VA examiner (to the 
effect that it was unlikely that 
the veteran's headaches were in 
any way related to his 
hypertension).  If there is a 
separate disability causing the 
headaches or erectile dysfunction, 
that disease(s) should be 
identified.  The etiology of any 
separate disorder should be 
determined if possible.

c.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims files must be 
made available to the examiner(s) 
in conjunction with the 
examination(s), and the 
examination report(s) should 
indicate whether the veteran's 
medical records were reviewed.

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claims for 
service connection for headaches and 
erectile dysfunction, as due his 
service-connected disabilities.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
November 2006 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


